Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL




PRECEDENT AGREEMENT


This PRECEDENT AGREEMENT (“Precedent Agreement”) is made as of January 25, 2017
(the “Effective Date”) between Spire STL Pipeline LLC (“Pipeline”), a Missouri
limited liability company, and Laclede Gas Company (“Customer”), a Missouri
corporation. Pipeline and Customer are sometimes referred to herein individually
as a “Party”, and together as the “Parties”.
WHEREAS, Pipeline proposes to develop, permit, acquire, construct, own, operate,
and maintain a new interstate natural gas pipeline (“Project”) comprising (1)
approximately 59 miles of greenfield 24-inch diameter pipeline and appurtenant
facilities (“New Pipeline”), with an expected capacity of 400,000 dekatherms of
natural gas per day, extending from an interconnection with the Rockies Express
Pipeline, LLC (“REX”) in Scott County, Illinois through Greene and Jersey
Counties, Illinois and St. Charles and St. Louis Counties in Missouri to its
terminus at the interconnection with Line 880 (defined below) and (2) an
approximately seven-mile length of 20-inch diameter pipeline to be acquired by
Pipeline from Customer which terminates at the interconnection with Enable
Mississippi River Transmission, LLC (“MRT”) in St. Louis County, Missouri (“Line
880”);
WHEREAS, the Project will have the ability to receive natural gas at its
interconnections with REX and MRT, and will have the ability to deliver natural
gas to various points along its system including interconnections with Customer
and MRT;
WHEREAS, Customer desires, subject to the satisfaction or waiver of the
conditions specified herein, to contract with Pipeline for firm transportation
service on the Project Facilities (defined in Section 1 below) as a “Foundation
Shipper” on the terms set forth in this Precedent Agreement; and
WHEREAS, subject to the terms and conditions of this Precedent Agreement,
Pipeline is willing to develop the Project and to provide the firm
transportation service Customer desires.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and intending to be legally bound hereby, Pipeline and Customer agree to
the following:


1.Defined Terms.


Capitalized terms used and not otherwise defined in this Agreement have the
meanings ascribed to them in this Section 1:
“Applicable Laws” means all applicable laws, including federal, state, local,
county, municipal, foreign, or international laws, treaties, rules, regulations,
ordinances, codes, statutes, orders, judgments, writs, decrees, injunctions,
interpretations, licenses, permits, decisions, orders or directives of any
court, arbitrator, or governmental authority, in each case, having jurisdiction
over the person or subject matter in question.
_____________________
1 The appearance of [***] denotes confidential information that has been omitted
from this exhibit and filed separately with the Securities and Exchange
Commission pursuant to a confidential treatment request under Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.




1



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


“Business Day” means any day other than a Saturday, Sunday, or day on which the
banks in St. Louis, Missouri are closed.


“Creditworthiness Requirements” has the meaning set forth in Section 10.


“Dekatherm” or “Dth” means a thermal unit of natural gas equal to 1,000,000
British thermal units.


“FERC” means the Federal Regulatory Energy Commission.


“FERC Authorizations” means the FERC Certificate and all other authorizations
and approvals from FERC or FERC Staff that are necessary for Pipeline to provide
firm transportation service to Customer on the terms and conditions set forth in
this Precedent Agreement, that are issued in form and substance acceptable to
Pipeline in its reasonable discretion, and that, except to the extent waived by
Pipeline in its sole discretion, are final and no longer subject to agency
rehearing or reconsideration or court review.


“FERC Certificate” means the certificate of public convenience and necessity
under § 7(c) of the Natural Gas Act, 15 U.S.C. § 717f(c), in response to the
Certificate Application filed by Pipeline for authority to acquire, construct,
own, operate, and maintain the Project Facilities and to provide firm
transportation service on the terms and conditions set forth in this Precedent
Agreement.


“FERC Certificate Application” means the application to be submitted by Pipeline
for the FERC Certificate.


“FERC Staff” means the Staff of the FERC with delegated authority to grant or
issue authorizations, waivers, and approvals necessary for the Pipeline to
construct, own, operate, and maintain the Project Facilities and to provide the
firm transportation service contemplated in this Precedent Agreement.


“FTSA” means the Firm Transportation Service Agreement to be entered into by
Pipeline and Customer, the form of which is attached hereto as Exhibit A.


“FTNRA” means the agreement between Pipeline and Customer detailing the
negotiated rate that will apply to service under the FTSA to be entered into by
Pipeline and Customer, the form of which is attached hereto as Exhibit B.


“Firm Transport Agreement” means the applicable FTSA and FTNRA, together.


“In-Service Date” means the date as specified in Pipeline’s final notice to
Customer that Pipeline is ready and able to provide service to Customer in
accordance with the Firm Transportation Agreement.
 




2



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


“Investment Grade” means a credit rating of at least BBB- by S&P, or Baa3 by
Moody’s, or any equivalent credit rating by any other rating agency to which the
Parties may agree; provided, however, that in the event that an entity has a
credit rating from more than one such agency, such entity shall be deemed to
have an Investment Grade credit rating only if all such credit ratings are
Investment Grade credit ratings.


“Letter of Credit” has the meaning set forth in Section 10(c).


“Line 880” means that portion of the natural gas distribution pipeline, known as
“Line 880”, owned as of the Effective Date by Customer that runs from an
interconnection point with the New Pipeline to an interconnection point with MRT
known as Chain of Rocks.


“Line 880 Authorization” has the meaning set forth in Section 3(b).


“Maximum Daily Transportation Quantity” or “MDTQ” means the quantity of firm
transportation service that Customer agrees to receive and Pipeline agrees to
provide under the FTSA.


“MPSC” means the Missouri Public Service Commission, the state regulatory
authority with jurisdiction over the utility operations and facilities of
Customer.


“Moody’s” means Moody’s Investors Service, Inc. or its successor.


“MRT” means Enable Mississippi River Transmission, LLC.


“Negotiated Reservation Rate” means the negotiated reservation rate that will
apply to Pipeline’s firm transportation service to Customer under the FTSA, as
set forth in the FTNRA.


“New Pipeline” means the proposed new interstate natural gas pipeline that will
run from a point of interconnection with REX in Scott County, Illinois to a
point of interconnection with Line 880 in St. Louis County, Missouri.


“Notice to Proceed” means the notice to proceed issued by FERC to commence
construction and development of the Project Facilities.


“Other Governmental Authorizations” means all licenses, permits, authorizations,
consents, opinions, and approvals by federal, state, or local governmental
authorities other than FERC, excluding the Line 880 Authorization, that are
necessary for Pipeline to provide firm transportation service to Customer on the
terms and conditions set forth in this Precedent Agreement, that are issued in
form and substance acceptable to Pipeline in its reasonable discretion, and
that, except to the extent waived by Pipeline in its sole discretion, are final
and no longer subject to agency rehearing or reconsideration or court review.


“Project” means the development by Pipeline of the Project Facilities and
provision of firm transportation service to Customer as contemplated herein.




3



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED




“Project Facilities” means the New Pipeline, Line 880, and all associated and
appurtenant facilities necessary for Pipeline to provide service to Customer
under the Firm Transport Agreement.


“Proposed In-Service Date” has the meaning set forth in Section 2.


“Qualified Institution” means a major U.S. commercial bank, or the U.S. branch
offices of a foreign bank, which is not the Customer or Customer’s guarantor (or
a subsidiary or affiliate of the Customer or Customer’s guarantor) and which has
assets of at least $10 billion dollars and a credit rating of at least “A-” by
S&P, or “A3” by Moody's.


“Recourse Rate” has the meaning given such term in FERC’s Policy Statement,
Alternatives to Traditional Cost-of-Service Ratemaking for Natural Gas
Pipelines, 74 FERC ¶ 61,076 at 61,241 (1996).


“Reimbursable Costs” has the meaning set forth in Section 9(b).


“REX” means the Rockies Express Pipeline, LLC.


“S&P” means Standard & Poor’s Rating Group (a division of McGraw-Hill, Inc.) or
its successor.


“Tariff” means the Pipeline’s FERC NGA Gas Tariff, as initially approved by FERC
and made effective by Pipeline, and as may be revised by Pipeline from time to
time.


“Updated Negotiated Reservation Rate” shall have the meaning set forth in
Section 4(b).


2.Term and Survival.


(a)    Term. This Agreement commences as of the Effective Date and, unless
sooner terminated pursuant to Section 7 [Termination], will continue until the
In-Service Date, which is presently anticipated to be November 1, 2018 (the
“Proposed In-Service Date”).


(b)    Survival. Notwithstanding Section 2(a), Sections 7, 8, 9, 10, 11, 12, and
13 shall survive the expiration or earlier termination of this Precedent
Agreement until the fulfillment or satisfaction of their terms. For the
avoidance of doubt, the Parties hereby agree that the creditworthiness and
credit support requirements set forth in Section 10, and all provisions of this
Precedent Agreement necessary to give meaning and effect to those
creditworthiness and credit support requirements, shall remain in full force and
effect after the expiration or earlier termination of this Precedent Agreement
and throughout the term of the Firm Transport Agreement.






4



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


3.Pursuit of Authorizations and Cooperation.


(a)    Pipeline Authorizations. The construction, ownership, and operation of
the Project Facilities are subject to the jurisdiction and authorization of FERC
and will also require receipt of Other Governmental Authorizations. Pipeline
will work in good faith using commercially reasonable efforts to seek such
contractual and property rights, financing arrangements, and governmental
authorizations as may be necessary to acquire, construct, own, operate, and
maintain the Project Facilities and to provide firm transportation service to
Customer consistent with the terms and conditions of this Precedent Agreement,
including filing the FERC Certificate Application and pursuing receipt of the
FERC Authorizations and timely filing for and pursuing all Other Governmental
Authorizations. Customer agrees to support and cooperate with, and to not
oppose, obstruct, or otherwise interfere with in any manner, the efforts of
Pipeline to obtain all FERC Authorizations and Other Governmental
Authorizations.


(b)    Line 880 Authorization. Pipeline and Customer acknowledge and agree that
Customer will require the prior approval of the MPSC to transfer its ownership
and operation of Line 880 to Pipeline (“Line 880 Authorization”). Customer will
work in good faith using commercially reasonable efforts to seek the Line 880
Authorization, and Pipeline agrees to support and cooperate with, and to not
oppose, obstruct, or otherwise interfere with in any manner the efforts of
Customer to obtain the Line 880 Authorization. In the event Customer is unable
to secure the necessary authority to transfer Line 880 to Pipeline by the date
Pipeline receives its Notice to Proceed, Pipeline and Customer will work in good
faith to discuss any modifications to this Precedent Agreement (including the
Firm Transport Agreement) that are necessary to reflect a modified Project,
without Line 880, that maintains the Parties’ relative economic positions
hereunder.


(c)    Pipeline Discretion. Pipeline reserves the right to file and prosecute
the FERC Authorizations and Other Governmental Authorizations, including any
supplements or amendments thereto and, if necessary, any court review, in such
manner as it deems to be in its best interest but that is consistent with the
terms and conditions of this Precedent Agreement. In no event shall Pipeline be
required to file a request for rehearing, an appeal, or a court review petition
if any of the FERC Authorizations or Other Governmental Authorizations are
denied or granted but with modifications or conditions not contemplated herein
or in the Firm Transport Agreement, and are not acceptable to Pipeline in its
reasonable discretion.


4.Firm Transport Agreement; Construction.


(a)    Firm Transport Agreement Terms. The terms associated with the firm
transportation service to be provided by Pipeline to Customer are set forth in
the form of FTSA attached as Exhibit A and the form of FTNRA attached as Exhibit
B.


(b)    Negotiated Rate Update. The negotiated rate specified in the FTNRA is
based upon Pipeline’s reasonable estimate of the costs of construction and
operation of the Project Facilities as of the Effective Date. If Pipeline files
at FERC a request to increase the initial maximum lawful Recourse Rate for firm
transportation service at any time prior to the In-Service Date, and such
request is approved in whole or in part by FERC, Customer’s Negotiated
Reservation Rate shall be




5



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


increased by an amount equal to the Negotiated Reservation Rate multiplied by
the percentage increase that is represented by the difference between the
originally filed initial maximum lawful Recourse Rate and the revised initial
maximum lawful Recourse Rate approved by FERC (“Updated Negotiated Reservation
Rate”); provided, however, that the total increase in Customer’s Negotiated
Reservation Rate, via any and all updates from the original Negotiated
Reservation Rate to the ultimate Updated Negotiated Reservation Rate, shall not
exceed $0.02 per dekatherm per day. Pipeline will tender to Customer an amended
and restated Firm Transport Agreement reflecting such Updated Negotiated
Reservation Rate and, if the Firm Transport Agreement had been previously
executed, Customer will execute and return to Pipeline the amended and restated
Firm Transport Agreement within five (5) Business Days.


(c)    Initial Maximum Lawful Recourse Rate Ceiling. Notwithstanding anything to
the contrary in Section 4(a) or 4(b), in no event will Customer’s Negotiated
Reservation Rate or Updated Negotiated Reservation Rate (as applicable) exceed
the maximum lawful recourse rate in effect on the In-Service Date.


(d)    Execution of Firm Transport Agreement. Except as provided in Section
4(b), no later than 30 days after the date on which Pipeline submits its written
acceptance of the FERC Certificate, Pipeline and Customer will execute the Firm
Transport Agreement which will comprise: (a) the FTSA substantially in the form
set forth in Exhibit A and (b), and the FTNRA substantially in the form set
forth in Exhibit B; provided that the Firm Transport Agreement tendered by
Pipeline and executed by Customer will be updated to reflect any Updated
Negotiated Reservation Rate effectuated pursuant to Section 4(b).


(e)    Effect of Firm Transport Agreement Execution Prior to In-Service Date.
Once fully executed, the Firm Transport Agreement will be binding and effective,
but its terms will be subject to the satisfaction or waiver of any remaining
conditions precedent set forth in this Precedent Agreement, as well as the
completion of and commencement of service on the Project Facilities.


(f)    Construction of Project. Upon satisfaction of all conditions precedent
and receipt of its Notice to Proceed from FERC, Pipeline will proceed in good
faith and with reasonable diligence to construct the Project Facilities and use
commercially reasonable efforts to meet the Proposed In-Service Date. If
Pipeline is unable to complete construction of the Project and place the Project
Facilities into operation by the Proposed In-Service Date, Pipeline will
continue to proceed to complete such construction, place such facilities into
operation, and commence transportation service for Customer.


5.Foundation Shipper Status; FERC Approval of Firm Transport Agreement.


(a)    Customer has requested and Pipeline has agreed to afford Customer the
status of Foundation Shipper in the Project. As such, Customer understands that
Pipeline has included in its Open Season posting for the Project a description
of the benefits available to prospective shippers that seek Foundation Shipper
status.




6



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(b)    Customer acknowledges and agrees that, upon its determination that such
filing is necessary or advisable, Pipeline may file (i) Customer’s FTSA for
purposes of obtaining FERC acceptance of such agreement as a non-conforming
service agreement and (ii) Customer’s FTNRA (or the negotiated rate set forth in
the FTNRA) for purposes of obtaining FERC acceptance of such agreement as a
negotiated rate agreement (or such negotiated rate). Pipeline shall provide
notice to Customer prior to such filing and Customer shall have the right,
consistent with the provisions of Section 3(a), to participate in the FERC
proceeding and take positions intended to preserve the benefits of its
agreement(s). In the event FERC issues an order declining to accept Customer’s
FTSA or FTNRA or accepting such agreement(s) subject to modification or
condition, the Parties agree to negotiate in good faith to preserve the economic
terms of this Precedent Agreement to the greatest degree possible in order to
comply with the FERC order.


6.Information Rights.


To the extent permitted by Applicable Laws, Pipeline will include Customer in
periodic meetings for the Project, in person or via teleconference, to discuss
project status and developments and keep Customer apprised of all significant
developments. Pipeline will reasonably promptly notify Customer of any delays or
changes to the anticipated In-Service Date.


7.Conditions Precedent.


(a)    Conditions Precedent to Pipeline’s Obligations. The obligations of
Pipeline under this Agreement and the Firm Transport Agreement are expressly
subject to the satisfaction or waiver, in Pipeline’s sole discretion, of the
following conditions precedent:


(1)    Pipeline’s determination, by the date that is ninety (90) days after the
Notice to Proceed, that the Project remains economically viable;


(2)    Issuance of the FERC Authorizations and all Other Governmental
Authorizations necessary for Pipeline, in its sole discretion, to commence
construction by September 30, 2019;


(3)    Receipt by Pipeline of all necessary rights-of-way, easements, other real
property rights, and permits for the Project Facilities in form and substance
acceptable to Pipeline; and


(4)    Customer’s continuous satisfaction of the Creditworthiness Requirements
set forth in Section 10.
 
(b)    Conditions Precedent to Customer’s Obligations. The obligations of
Customer under this Agreement and the Firm Transport Agreement are expressly
subject to the satisfaction of the following conditions precedent:






7



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(1)    Submission by the Pipeline of its FERC Certificate Application by January
31, 2018; and


(2)    Commencement by Pipeline of construction of the Project Facilities by
November 30, 2019.
(c)    The satisfaction or waiver of a condition precedent set forth in Section
7(a) or Section 7(b) must be communicated by the Party for whose benefit the
condition precedent exists in writing to the other Party.


8.Termination; No Liability for Project Delay or Failure.


(a)    Termination by Pipeline. If any condition precedent specified in Section
7(a) is not satisfied by the applicable deadline and Pipeline does not waive the
condition or extend the time for its satisfaction by written notice to Customer,
then Pipeline will have the right to terminate this Precedent Agreement, without
liability to Customer (except in the case of Customer’s failure to satisfy the
Creditworthiness Requirements, which shall be a default as specified in Section
8(c)), which termination shall be effective upon 30 days’ prior written notice
to Customer.


(b)    Termination by Customer. If any condition precedent specified in Section
7(b) is not satisfied by the applicable deadline and Customer does not waive the
condition or extend the time for its satisfaction by written notice to Pipeline,
then Customer will have the right to terminate this Precedent Agreement, without
liability to Pipeline except as provided in Section 9, which termination shall
be effective upon 30 days’ prior written notice to Pipeline.


(c)    Termination for Default. If either Party defaults on any of its material
obligations under this Precedent Agreement or, if then executed, the Firm
Transport Agreement, the non-defaulting Party shall have the right to terminate
this Precedent Agreement immediately if, after its provision of written notice
of termination to the defaulting Party, defaulting Party has failed to cure such
default to the satisfaction of non-defaulting Party within 30 days of the date
of such termination notice. Such termination rights shall be in addition to and
in no way act as a limitation on the non-defaulting Party’s exercise of its
rights and remedies at law or in equity. In addition to, and not in lieu of any
rights or remedies it may have at law or in equity, if Pipeline terminates this
Precedent Agreement under this Section 8(c), Customer shall be liable for
reimbursement as provided in Section 9.


(d)    Effect of Termination. Any termination of this Precedent Agreement will
be deemed to terminate the Firm Transport Agreement.


(e)    Events Not Default. Pipeline will not be in breach of or liable to
Customer under this Precedent Agreement and, subject to Customer’s termination
rights under this Section 8, Customer will not be relieved of any of its
obligations hereunder, as a result of the delay or failure of Pipeline, despite
its exercise of commercially reasonable efforts, to (1) secure the FERC
Authorizations or any Other Governmental Authorization, (2) construct the
Project Facilities, or (3) commence service to Customer by the Proposed
In-Service Date (or at all).
 




8



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


9.Customer Reimbursement


(a)If Customer terminates this Precedent Agreement pursuant to Section 8(b), or
if Pipeline terminates this Precedent Agreement pursuant to Section 8(c), then
in either case Customer agrees to pay in full its proportionate share (as
determined by comparing Customer’s MDTQ to the anticipated initial firm capacity
of the Project as of the date of termination of this Precedent Agreement) of all
Reimbursable Costs that are duly itemized and presented by Pipeline to Customer;
provided that Customer’s Reimbursable Costs responsibility shall not exceed the
amount that would be the net present value of Customer’s total Negotiated
Reservation Rate responsibility for the Primary Term of the FTSA.


(b)“Reimbursable Costs” shall mean those documented costs and expenses
reasonably incurred or accrued by Pipeline in connection with the performance of
Pipeline’s obligations under this Precedent Agreement from and after the
Effective Date, or for which Pipeline has become contractually obligated to pay
from and after the Effective Date, until and including the date of the Precedent
Agreement termination that triggers reimbursement. Reimbursable Costs include
costs with respect to engineering and design services (including mobilization
and demobilization of contractors), surveying, preparation of regulatory,
environmental, and other applications or permits (including the FERC
Authorizations and Other Governmental Authorizations), legal services,
environmental and consulting services, company and contract labor, right of way,
easement and real property right acquisition, material and equipment costs and
expenses (including costs and expenses incurred for long lead time items) net of
salvage value as determined by Pipeline, internal overhead and carrying costs
(including Allowance for Funds Used During Construction) accrued as of the date
of termination of the Precedent Agreement, and to the extent that reimbursement
by Customer to Pipeline of any portion of these costs or expenses is considered
taxable income to Pipeline or any member of Pipeline (direct or indirect),
reimbursement for such tax effect. Pipeline shall use reasonable efforts to
minimize the Reimbursable Costs to be reimbursed by Customer pursuant to this
Section 9, including reasonable efforts to sell or assign the materials and
supplies, if any, that will not be used for the Project as a result of the
termination of Customer’s Precedent Agreement. The parties acknowledge that
Pipeline has already spent a considerable sum on these types of costs prior to
the Effective Date. Reimbursable Costs shall not include any such expenditures
incurred prior to the Effective Date.


(c)If Customer is obligated to reimburse Pipeline for Reimbursable Costs
pursuant to Section 9(a), then Customer will pay Pipeline in full all
Reimbursable Costs which are invoiced to Customer not later than thirty (30)
days from the date of Customer’s receipt of Pipeline’s invoice. Customer will
have the right, upon at least fifteen (15) days prior written notice to
Pipeline, to audit the books and records of Pipeline solely relating to any
invoiced Reimbursable Costs, provided that any such audit will be conducted
during normal business hours and at Customer’s sole cost and expense. Customer
will have one (1) year after the date of receipt of Pipeline’s invoice for
Reimbursable Costs to audit or dispute all or any such invoiced Reimbursable
Costs, after which Pipeline’s invoice shall be presumed correct. Notwithstanding
the pendency of any dispute, Customer agrees to pay Pipeline’s invoice in full
when due and such payment will be subject to a full or partial refund, as
applicable, in the event Customer prevails in challenging the cost.






9



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


10.Creditworthiness Requirements.


On or before ten days after the Effective Date or within three (3) days after
Pipeline’s written request, Customer must demonstrate that it satisfies one of
the creditworthiness requirements set forth below (the “Creditworthiness
Requirements”):


(a)    Customer is Investment Grade;


(b)    Customer furnishes to Pipeline a guaranty from a parent company or an
affiliated third party that is Investment Grade, where the guaranty (1) extends
for the term of this Precedent Agreement and Firm Transport Agreements, (2)
guarantees all payment obligations of Customer under this Precedent Agreement
and the Firm Transport Agreement and (3) is in a form reasonably acceptable to
Pipeline; or
 
(c)    At Customer’s cost, Customer furnishes to Pipeline a standby irrevocable
letter of credit (in a form reasonably acceptable to Pipeline) from a Qualified
Institution (the “Letter of Credit”) in an amount up to Customer’s proportionate
share (as prorated based on the maximum daily quantities among all customers
that have a precedent agreement in effect with Pipeline and/or firm
transportation service agreement for service on the Project Facilities that will
be in effect on the In-Service Date) of the total costs associated with the
Project, less depreciation following the In-Service Date; provided that such
required Letter of Credit amount shall not exceed the amount that would be the
net present value of Customer’s total outstanding Negotiated Reservation Rate
responsibility for the Primary Term (or any subsequent elected rollover or
extended term) of the FTSA. Pipeline may require Customer at its cost to
substitute a Qualified Institution if the Letter of Credit provided is, at any
time, from a financial institution which is no longer a Qualified Institution.
  
The failure of Customer to timely supply or maintain the Creditworthiness
Requirements in no way relieves Customer of its other obligations under this
Precedent Agreement nor Pipeline’s right to seek damages or performance under
this Precedent Agreement nor Pipeline’s right to obtain reimbursement from
Customer pursuant to Section 9 upon Pipeline’s termination of this Precedent
Agreement due to Customer’s failure to timely supply or maintain the
Creditworthiness Requirements. The Creditworthiness Requirements are in addition
to, and not in lieu of, any requirements under Pipeline’s Tariff, will survive
the termination of this Precedent Agreement, and will remain in effect for the
term of the Firm Transport Agreement.


11.Representations and Warranties.


Each Party represents and warrants to the other Party as of the Effective Date
as follows:




10



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(a)it is duly organized or formed, validly existing and in good standing under
the laws of the state of its organization or formation and each other
jurisdiction where failure to so qualify would have a material adverse effect on
its ability to perform its obligations under this Precedent Agreement;
(b)it has all necessary corporate power and authority to execute, deliver, and
perform its obligations under this Precedent Agreement, and the execution,
delivery, and performance by it of this Precedent Agreement has been duly
authorized by all necessary corporate action on its part;
(c)the execution, delivery and performance by it of this Precedent Agreement
does not and will not: (a) result in a breach of or constitute a default under
its organizational or governance documents, or any agreement relating to its
management; (b) result in a breach of or constitute a default under any trust
indenture, deed of trust, mortgage, loan agreement or other evidence of
indebtedness, or any other material agreement to which it is a party, or by
which its property may be bound; and (c) violate any Applicable Laws; and
(d)upon execution by both Parties, this Precedent Agreement constitutes its
legal, valid, and binding obligation enforceable against it in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency, or other
similar laws affecting creditors’ rights generally and by general principles of
equity.
12.Confidentiality.


Neither Party shall disclose the terms or conditions of this Precedent Agreement
or Firm Transport Agreement to a third party (other than the Party’s or its
members’ affiliates, employees, lenders, counsel, accountants or advisors who
have a need to know such information and have agreed to keep such terms
confidential) except as expressly provided herein or in order to comply with any
Applicable Laws or in connection with any court or regulatory proceeding;
provided, however, each Party shall, to the extent practicable, use reasonable
efforts to prevent or limit the disclosure; and provided, further, that the
Parties acknowledge and agree that Pipeline shall have the right to disclose
such terms and conditions of this Precedent Agreement and Firm Transport
Agreement as it deems necessary, in its reasonable discretion, to pursue the
successful prosecution of the FERC Authorizations or Other Governmental
Authorizations. The Parties shall be entitled to all remedies available at law
or in equity to enforce, or seek relief in connection with, this confidentiality
obligation. This Section 12 shall be deemed to supersede and terminate any
confidentiality agreement which the Parties may have executed prior to the
execution of this Precedent Agreement and which pertains to the subject matter
of the Project.


13.No Consequential Damages.


NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER PARTY UNDER THIS PRECEDENT AGREEMENT FOR ANY INDIRECT, SPECIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES OF ANY NATURE, OR FOR
ANY LOST PROFITS OR LOST




11



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


REVENUES, HOWEVER ARISING, EVEN IF SUCH PARTY HAS BEEN MADE AWARE OF THE
POSSIBILITY OF SUCH DAMAGES OR LOST PROFITS OR REVENUES.


14.Notice.


All notices required or permitted under this Precedent Agreement must be written
and will be deemed given and received (a) if by personal delivery, on the date
of such delivery, (b) if by electronic mail, on the transmission date if sent
before 4:00 pm U.S. central time on a business day or, in any other case, on the
next business day, (c) if by nationally recognized overnight courier, on the
next business day following deposit for next business day delivery, or (d) if by
certified mail, return receipt requested with postage prepaid, on the third
business day following deposit. Notice must be addressed at the address or
electronic mail address shown below for, or such other address as may be
designated by notice by such Party:


If to Company:
Spire STL Pipeline LLC
Attn: Scott, Jaskowiak, Vice President
700 Market Street, 6th Floor
St. Louis, MO 63101
Email: scott.jaskowiak@spireenergy.com


with a copy to:
Spire STL Pipeline LLC
Attn: Castor Armesto, General Counsel
700 Market Street, 6th Floor
St. Louis, MO 63101
Email: legalnotices@spireenergy.com


If to Customer:
Laclede Gas Company
Attn: Scott Woley, Vice President
700 Market Street, 1st Floor
St. Louis, MO 63101
Email: scott.woley@spireenergy.com
with a copy to:
Laclede Gas Company
Attn: David Abernathy, General Counsel
700 Market Street, 6th Floor
St. Louis, MO 63101
Email: david.abernathy@spireenergy.com
 



15.Miscellaneous.


(a)Entire Agreement; Amendment. All recitals set forth in, and all Exhibits
attached to, this Precedent Agreement are by this reference incorporated into
this Precedent Agreement. This Precedent Agreement sets forth the entire
understanding and agreement, and supersedes any and all prior agreements,
written or oral, between the Parties with respect to the subject matter hereof.
This Precedent Agreement can only be amended by a writing signed by the
authorized representative of each Party. The Parties recognize and agree that
neither Party will be obligated by its course of conduct to perform any future
transactions hereunder.
(b)Interpretation. The singular includes the plural, and vice versa. The term
“includes” and its derivative expressions mean “includes, but is not limited to”
and the corresponding derivative expressions. Unless set forth expressly
otherwise, the term “Section” means a section of this Precedent Agreement.
Unless paired with the word “either”, the term “or” is inclusive and not
exclusive. The term “days” refers to calendar days, and the term “year” refers
to a period of twelve consecutive months. The captions and section headings set
forth in this Precedent Agreement are for convenience only. Nothing in this
Precedent Agreement can be construed against either Party as the alleged drafter
thereof.




12



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


(c)Binding Effect; Assignment. This Precedent Agreement binds and inures to the
benefit of the Parties and their respective successors and permitted assigns.
Any company which succeeds by purchase, merger, or consolidation of title to the
properties, substantially as an entirety, of Pipeline or Customer will be
entitled to the rights and will be subject to the obligations of its predecessor
in title under this Precedent Agreement. Otherwise, neither Party may assign
this Precedent Agreement (including, if executed and to the extent permitted by
law, the Firm Transport Agreement) without the prior written consent of the
other Party. Upon any assignment of this Precedent Agreement or the Firm
Transport Agreement by Customer, or a permanent release of all or any portion of
Customer’s capacity under the FTSA, Customer’s assignee or permanent replacement
Customer, as the case may be, will be required to comply with the
Creditworthiness Requirements for the remaining term of, as applicable, this
Precedent Agreement or the Firm Transport Agreement.
(d)Waiver; Severability. Waiver by either Party of any breach of the terms and
conditions contained in this Precedent Agreement will not be construed as a
waiver of any other or continuing breach. The invalidity or unenforceability of
any provision of this Precedent Agreement will not affect the validity or
enforceability of its other provisions.
(e)Governing Law; Venue. This Precedent Agreement will be governed by laws of
the State of Missouri, without regard to its conflicts of law rules. Any dispute
or proceeding between the Parties arising out of this Precedent Agreement must
be commenced and maintained exclusively in the state or federal courts having
jurisdiction over St. Louis County, Missouri, and each Party submits itself
unconditionally and irrevocably to the personal jurisdiction of such courts.
EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION, CLAIM OR
PROCEEDING RELATING TO THE PRECEDENT AGREEMENT.
(f)Counterparts. This Precedent Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Precedent Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. Electronic copies of any signed original
agreement will be deemed the same as delivery of an original. Upon request, any
Party will confirm electronic copies of any signed original document by signing
and delivering a duplicate original document.




13



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


IN WITNESS WHEREOF, the Parties hereto have caused this Precedent Agreement to
be duly executed by their duly authorized officers as of the Effective Date.


Pipeline:
Spire STL Pipeline LLC




By: /s/ Michael C. Geiselhart   
Michael C. Geiselhart
President
Customer:
Laclede Gas Company




By: /s/ Scott Woley   
Scott Woley
Vice President







14



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL






EXHIBIT A
to
PRECEDENT AGREEMENT
between
SPIRE STL PIPELINE LLC
and
LACLEDE GAS COMPANY


FORM OF FIRM TRANSPORTATION SERVICE AGREEMENT









--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


FIRM TRANSPORTATION SERVICE AGREEMENT
FOR RATE SCHEDULE FTS


Contract No. _____________




This TRANSPORTATION SERVICE AGREEMENT (this “Agreement”) is made and entered
into as of the __ day of ____________, 20__, by and between Spire STL Pipeline
LLC, a Missouri limited liability company, hereinafter referred to as
“Transporter” or “Spire,” and Laclede Gas Company, a Missouri corporation,
hereinafter referred to as “Customer,” and, together with Transporter,
individually each as a “Party,” or collectively as the “Parties.”


WITNESSETH:


WHEREAS, Customer has requested Transporter to provide firm transportation
service through the Transporter’s interstate natural gas pipeline system on
Customer’s behalf;


WHEREAS, Transporter has sufficient capacity available on Transporter’s system
to provide Firm Transportation Service to Customer pursuant to Transporter’s
Rate Schedule FTS (Firm Transportation Service) and on the terms specified
herein; and


WHEREAS, Customer meets the eligibility criteria for the receipt of Firm
Transportation Service from Transporter as set forth in Transporter’s tariff on
file with and approved by the Federal Energy Regulatory Commission (“FERC” or
“Commission”) as may be amended from time to time (“FERC NGA Gas Tariff”).


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree that
Transporter shall transport for Customer, on a firm basis, and Customer shall
furnish, or cause to be furnished, to Transporter natural gas for such
transportation during the term hereof, at the rates and on the terms and
conditions specified herein:
ARTICLE I
TERM OF AGREEMENT


1.1    Primary Term. This Agreement shall be effective as of the date first
above written and shall remain in effect for a Primary Term of twenty (20)
years, commencing November 1, 2018, or from such later date when Transporter
shall notify Customer that those facilities required to provide Firm
Transportation Service to Customer are completed and placed into commercial
service.


1.2    Evergreen. At the conclusion of the Primary Term and any extension term
agreed to by the Parties, this Agreement shall continue in effect from year to
year unless terminated by either Party upon the provision of not less than one
(1) year’s prior written notice to the other Party.




2



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED




1.3     Contractual Right of First Refusal. In accordance with Section 15.3 of
the General Terms and Conditions of Transporter’s Tariff, Transporter agrees
that Customer shall have a Contractual Right of First Refusal.
ARTICLE II
TRANSPORTATION SERVICE
2.1    Subject to the terms and provisions of this Agreement, Customer may on
any Gas Day cause Gas to be tendered to Transporter at the Receipt Point(s)
identified on Appendix 1 to this Agreement, up to the maximum quantities
identified for each Receipt Point shown on Appendix 1, and up to a total
quantity equal to Customer’s Maximum Daily Transportation Quantity (“MDTQ”) plus
Transporter’s applicable Fuel Use and Lost Gas (“F&L”) gas retention quantities,
and Transporter agrees to tender equivalent quantities of Gas (less applicable
retained F&L gas) to or for the account of Customer, on a firm basis, at the
Delivery Point(s) and up to the maximum Delivery Point quantities shown on
Appendix 1 to this Agreement.
2.2    If requested by Customer, Transporter may provide Transportation Service
for daily quantities in excess of the Customer’s MDTQ if Transporter can do so
without adverse effect on the operation of Transporter’s system or Transporter’s
ability to meet all higher priority service obligations. Any such service will
be subject to all applicable rate and non-rate terms specified in Transporter’s
FERC NGA Gas Tariff for authorized overrun service.
2.3    If a firm customer of Customer (“Bypassing Customer”) directly connects
with Transporter and terminates its customer relationship with Customer,
Customer shall have the right to reduce its MDTQ upon written notice to
Transporter, which right must be exercised not more than thirty (30) days after
Transporter’s direct service to Bypassing Customer has commenced. The amount of
the reduction elected by Customer will reflect no more than the amount of
capacity Customer had reserved under this Agreement that was no longer needed by
Customer to serve on a firm basis those service requirements of the Bypassing
Customer that had been terminated. Customer will support its requested MDTQ
reduction with sufficient documentation to show its historical firm service
relationship with Bypassing Customer (over a period of at least two years),
Bypassing Customer’s termination of such service by Customer, and Customer’s
lack of need for that proportion of MDTQ caused by such termination. Following
Customer’s notice to Transporter, the MDTQ reduction shall be effective on the
later of (i) the first day of the second calendar month after Transporter’s
service to Bypassing Customer has commenced and (ii) the first day of the
calendar month after the termination of the Customer’s service relationship with
Bypassing Customer. Nothing contained in this section will preclude Customer
from claiming and exercising any additional rights to reduce its MDTQ available
to bypassed local distribution companies under FERC law or policy.




3



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


ARTICLE III
POINTS OF RECEIPT/DELIVERY


3.1    On each Day during the term specified in Article I,
a.
Customer shall deliver or cause to be delivered Gas nominated and confirmed
pursuant to the terms of Transporter’s FERC NGA Gas Tariff, plus Fuel Use and
Lost Gas as applicable, at the Receipt Point(s). Transporter agrees to accept on
a firm basis the quantity nominated by Customer and confirmed by Transporter at
the Receipt Point(s) up to the maximum quantity specified for each Receipt Point
in Appendix 1 to this Agreement and on an aggregate basis up to Customer’s MDTQ
specified in Appendix 1, plus the applicable Fuel Use and Lost Gas quantities;
and

b.
Transporter shall transport Customer’s nominated and confirmed quantity of Gas
on a firm basis from the Receipt Point(s) to the Delivery Point(s); and

c.
Transporter shall tender to or for the account of Customer, on a firm basis at
the Delivery Point(s), equivalent quantities of Gas to the quantity nominated by
Customer and confirmed by Transporter at the Receipt Point(s).

3.2    The Primary Receipt Point(s) and Primary Delivery Point(s) are identified
in Appendix 1 to this Agreement.
ARTICLE IV
RATES AND CHARGES, FUEL & LOSSES


4.1    Except where a Negotiated Rate or Discounted Rate is applicable, each
Month, Customer shall pay Transporter for the service hereunder an amount
determined in accordance with Transporter’s Rate Schedule FTS and the applicable
provisions of the General Terms and Conditions of Transporter’s FERC NGA Gas
Tariff, as filed with the Commission, for service to a Maximum Lawful Recourse
Rate Customer. A Maximum Lawful Recourse Rate Customer shall be charged the
maximum applicable Monthly Reservation Rate, Usage Rate, and all applicable
charges and surcharges under Transporter’s FERC NGA Gas Tariff, and shall be
subject to the applicable F&L gas charges or reimbursement percentage(s) set
forth in Transporter’s FERC NGA Gas Tariff.


4.2    Unless Transporter and Customer agree otherwise in writing, Customer
shall pay the maximum applicable Overrun Rates and any applicable penalties set
out in Transporter’s FERC NGA Gas Tariff.


4.3    It is further agreed that Transporter may seek authorization from the
Commission and/or other appropriate regulatory body for changes to any rates,
terms, and conditions set forth herein, in Rate Schedule FTS or in the General
Terms and Conditions of Transmission Provider’s FERC NGA Gas Tariff. Nothing
herein contained shall be construed to deny Customer any rights it may have
under the Natural Gas Act, as amended, including the right to participate fully
in such




4



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


rate or tariff change proceedings, by intervention or otherwise, to contest
Transporter’s filing in whole or in part.
ARTICLE V
NOTICE


Except as may be otherwise provided and agreed to by the Parties in writing, any
notice, request, demand, statement or bill provided for in this Agreement or any
notice which a Party may desire to give the other shall be in writing and
delivered personally, sent by facsimile (with transmission confirmation by
sender’s machine), sent by electronic mail (with confirmation by recipient),
sent by reliable delivery service (e.g., FedEx, UPS), or mailed by regular mail,
effective as of the postmark date, to the post office address of the Party
intended to receive the same, as the case may be, as follows:


Transporter:        Spire STL Pipeline LLC
700 Market Street
St. Louis, Missouri 63101


Attention:     Castor Armesto, General Counsel
Facsimile:     (314) 421-1979
E-mail:     Castor.Armesto@spireenergy.com




Customer:        Laclede Gas Company
700 Market Street
St. Louis, Missouri 63101


Attention:     Scott Woley, Vice President
Facsimile:     (314) 658-8466
Email:         scott.woley@spireenergy.com
ARTICLE VI
INCORPORATION BY REFERENCE


The provisions of Rate Schedule FTS, the applicable Rate Schedule FTS Rate
Section, and the General Terms and Conditions (“GT&C”) of Transporter’s FERC NGA
Gas Tariff are specifically incorporated herein by reference and made a part
hereof. Terms defined in Rate Schedule FTS, the Rate Schedule FTS Rate Section,
or in the GT&C and used in this Agreement shall be deemed to have the meaning
given such terms in Rate Schedule FTS, the Rate Schedule FTS Rate Section, and
the GT&C.




5



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


ARTICLE VII
MISCELLANEOUS


7.1    This Agreement supersedes and cancels the following contract between the
parties hereto effective: None.
7.2    Customer warrants that, to the extent applicable, upstream and downstream
transportation arrangements are in place, or will be in place as of the
requested effective date of service, and that Customer has advised the upstream
and downstream transporters of the receipt and delivery points under this
Agreement and any quantity limitations for each point as specified on Appendix 1
attached hereto.


7.3    This Agreement will be governed by laws of the State of Missouri, without
regard to its conflicts of law rules.


7.4    Nothing in this Agreement shall be deemed to create any rights or
obligations between the Parties hereto after the expiration of the term set
forth herein, except that termination of this Agreement shall not relieve either
Party of the obligation to correct any quantity imbalances, or relieve Customer
of the obligation to pay any amounts due hereunder to Transporter.


* * *


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be signed
by their respective Officers or Representatives thereunto duly authorized.


Spire STL Pipeline LLC


By ______________________________________


Its ______________________________________




Laclede Gas Company


By ______________________________________


Its ______________________________________




6



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED






APPENDIX 1
to
FIRM TRANSPORTATION SERVICE AGREEMENT
between
SPIRE STL PIPELINE LLC
and
LACLEDE GAS COMPANY


Dated: _______ __, 20__
I.    MAXIMUM DAILY TRANSPORTATION QUANTITY:     350,000 Dth/day




II.    MAXIMUM PRIMARY RECEIPT POINT RIGHTS:         


(1)    REX:                             350,000 Dth/day


Minimum Receipt Pressure: 900 pounds per square inch gauge, unless otherwise
agreed by Spire.


(2)    ENABLE MISSISSIPPI RIVER TRANSMISSION
at Chain of Rocks:                      150,000 Dth/day




III.    MAXIMUM PRIMARY DELIVERY POINT RIGHTS:    


LACLEDE AGGREGATE:                     350,000 Dth/day



IV.    SECONDARY POINTS:


Subject to availability and per Transporter’s FERC NGA Gas Tariff, Customer
shall have secondary access to all receipt and delivery points on Transporter’s
system.


V.    RATES AND CHARGES:


Check as applicable: Discounted Rate ___; Negotiated Rate _X__; Maximum Lawful
Recourse Rate ___


For Discounted and Negotiated Rates, see Appendix 2 of this Agreement.






7



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


VI.    FOUNDATION SHIPPER TERMS:


a.    Unilateral 5-Year Term Extension Rights. Customer shall have the right, at
the conclusion of the Primary Term, to request and receive up to two successive
unilateral five (5) year contract term extensions. To exercise the term
extension rights provided in this paragraph, Customer must provide notice to
Transporter not less than one (1) year prior to termination of the Primary Term
of Customer’s election to take the first unilateral five (5) year contract
extension and whether Customer elects to change to the then-effective maximum
lawful recourse rate for the extension term. If Customer exercises its right to
elect the first five (5) year contract extension, then Customer shall have the
right to elect a second five (5) year term extension by providing notice not
less than one year prior to the termination of the first five (5) year extension
of its election (and, if it had not previously elected the maximum lawful
recourse rate, its determination whether to continue the negotiated rate or to
change to the then-effective maximum lawful recourse rate for the second
extension term).     


b.    Future Projects. Customer will have the right to obtain any foundation or
anchor shipper status available in the event of any future expansion project
undertaken by Transporter.


    




8



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED




APPENDIX 2
to
FIRM TRANSPORTATION SERVICE AGREEMENT
between
SPIRE STL PIPELINE LLC
and
LACLEDE GAS COMPANY


Dated: _______ __, 20__
(“FTS Agreement”)


STATEMENT OF NEGOTIATED RATES
[Terms as set forth in that certain Firm Transportation Negotiated Rate
Agreement between Pipeline and Customer dated ______________]








9



--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL








EXHIBIT B
to
PRECEDENT AGREEMENT
between
SPIRE STL PIPELINE LLC
and
LACLEDE GAS COMPANY


NEGOTIATED RATE LETTER AGREEMENT









--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL










[SPIRE STL PIPELINE LETTERHEAD]




[DATE]






Laclede Gas Company
Attn: MR. Scott Woley
Vice President, Gas Supply
700 Market Street, 1st Floor
St. Louis, MO 63101
Email: scott.woley@spireenergy.com


Re:    Firm Transportation Service Agreement Under Rate Schedule FTS
Between Spire STL Pipeline LLC and Laclede Gas Company;
Firm Transportation Negotiated Rate Agreement


Ladies and Gentlemen:


Spire STL Pipeline LLC (“Pipeline”) and Laclede Gas Company (“Customer”) are
parties to that certain Precedent Agreement (“PA”), dated January 25, 2017,
pursuant to which Pipeline has agreed to seek all necessary governmental
authorizations to acquire, construct, own, operate, and maintain the Spire STL
Pipeline Project, and, subject to certain conditions precedent, Pipeline and
Customer have agreed to enter into a Firm Transportation Service Agreement (“FTS
Agreement”) for the provision by pipeline of service to Customer, all on the
terms and conditions specified therein.
By this letter agreement (“Firm Transportation Negotiated Rate Agreement” or
“FTNRA”), Pipeline and Customer are implementing a negotiated rate applicable to
service under the FTS Agreement. Pipeline and Customer hereby agree that the
provisions on the attached Pro Forma Statement of Negotiated Rates reflects the
terms of their agreement, including the effectiveness of the negotiated rate;
provided, however, that the Negotiated Reservation Rate specified on the
attached Statement will be subject to modification prior to the effectiveness of
such negotiated rate in accordance with the terms of Section 4(b) of the PA.
Assuming satisfaction or waiver of the conditions precedent in the PA and no
early termination thereof, as well as Pipeline’s anticipated completion of
construction and commencement of commercial operation of the Spire STL Pipeline
Project, and in accordance with all applicable filing requirements of the
Federal Energy Regulatory Commission (“Commission”), Pipeline will file for
effectiveness a Statement of Negotiated Rates containing rate-related provisions
identical to those provisions on the attached Pro Forma Statement of Negotiated
Rates in accordance with Section 18 of the General Terms and Conditions of its
FERC NGA Gas Tariff. Customer will have





--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


the right to participate in such Commission proceeding as provided in Section
5(b) of the PA. Such Statement of Negotiated Rates will, moreover, supersede and
replace Appendix 2 of that certain FTS Agreement entered into by and between
Pipeline and Customer in accordance with the terms of the PA.
Notwithstanding the foregoing, Pipeline and Customer hereby acknowledge and
agree to honor and effectuate the adjustments, if any, to the Negotiated
Reservation Rate as set forth in Section 4(b) of the PA, in accordance with the
terms thereof, and to amend and restate the Pro Forma Statement of Negotiated
Rates attached to this FTNRA as necessary. Customer agrees that Pipeline will
have the right to file with the Commission for effectiveness any such amended
and restated Statement of Negotiated Rates, and Customer will have the right to
participate in such Commission proceeding as provided in Section 5(b) of the PA.
If the foregoing accurately sets forth your understanding of the matter covered
herein, please so indicate by having a duly authorized representative sign in
the space provided below and returning an original signed copy to the
undersigned.
Sincerely,
Spire STL Pipeline LLC




                
Michael C. Geiselhart
President




ACCEPTED AND AGREED TO
THIS __ DAY OF [____],_____


LACLEDE GAS COMPANY




________________________________
Scott Woley
Vice President






2



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED




APPENDIX 2
to
FIRM TRANSPORTATION SERVICE AGREEMENT
between
SPIRE STL PIPELINE LLC
and
LACLEDE GAS COMPANY


Dated: _______ __, 20__
(“FTS Agreement”)




STATEMENT OF NEGOTIATED RATES


I.
Customer Name: Laclede Gas Company



II.
Contract Number: ___________________



III.
Rate Schedule: FTS



IV.
Maximum Daily Transportation Quantity: 350,000 Dth/d



V.
Primary Receipt Points: REX, Enable MRT (Chain of Rocks)



VI.
Primary Delivery Point: Laclede Aggregate



VII.
Negotiated Reservation Rate:    $[***]1 per Dth per Day.



VIII.    Usage Charge and Applicable Surcharges:


Customer is responsible for payment of the maximum recourse usage charge
applicable to service under Rate Schedule FTS as well as (1) the ACA surcharge,
and (2) any other surcharge of general applicability that Transporter is
authorized to charge Rate Schedule FTS shippers pursuant to Transporter’s FERC
NGA Gas Tariff. Except for the foregoing charges and surcharges, Customer will
not be subject to any other charges or surcharges in connection with firm
service from Transporter under Rate Schedule FTS.


______________________
1 Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the Securities Exchange Act
of 1934, as amended.






3



--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED


IX.    Rate Adjustment for New Tax Responsibility:
 
Pipeline and Customer agree that the negotiated reservation rate specified above
will be subject to adjustment in the event and to the extent that Pipeline
becomes liable during the term of this Negotiated Rate Agreement for any
federal, state, or local tax (including without limitation personal or real
property taxes) associated with the operation of Pipeline’s interstate pipeline
system or provision of service to Customer that was not in effect or imposed as
of the date of execution of that certain Precedent Agreement between Pipeline
and Customer (“New Tax Responsibility”).  For the avoidance of doubt, New Tax
Responsibility will not include any changes to tax rates for taxes already in
effect and imposed as of the date of the execution of said Precedent Agreement.
The rate adjustment added to Customer’s negotiated reservation rate will be
Customer’s proportionate share of Pipeline’s cost responsibility for such New
Tax Responsibility, which shall be calculated by multiplying Pipeline’s annual
assessment for such New Tax Responsibility by the ratio of Customer’s MDTQ to
Pipeline’s total certificated firm capacity, then dividing that amount by the
product of Customer’s MDTQ and 365.  Pipeline will re-file such adjusted
negotiated rate with the Federal Energy Regulatory Commission, and Customer will
not oppose Pipeline’s filing, or the effectiveness of the adjusted negotiated
rate.


X.    Fuel Use and Lost Gas:


Customer agrees to provide Fuel Use and Lost Gas in the amount specified in the
statement of rates applicable to Rate Schedule FTS from time to time.


XI.    Term:


The Primary Term of this negotiated rate agreement is twenty (20) years from the
date of commencement of service under the FTS Agreement. This negotiated rate
shall be and remain in effect throughout the Primary Term of the FTS Agreement
and any and all one-year rollover terms following the end of such Primary Term
if this negotiated rate was in effect during the preceding term. Moreover, if
Customer elects to extend the FTS Agreement term for either or both five-year
contract term extensions as set forth in Customer’s FTS Agreement, Customer will
have the option to maintain the negotiated rate (in the case of the first
contract term extension and, if it so elected, in the case of the second
contract term extension, as well), or to change to the then-effective maximum
lawful recourse rate, by written notification to Transporter in the same
notification in which Customer conveys its election of the five-year extension
option. In the event Customer elects to change to the then-effective maximum
lawful recourse rate for a five-year extension term, this negotiated rate will
terminate upon the conclusion of the term immediately preceding the five-year
extension term to which Customer’s election applies.




4

